Citation Nr: 0816539	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

5.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from a  January 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied 
entitlement to service connection for sexual dysfunction, a 
gastrointestinal disability, a left shoulder disability, and 
hypertension.  In the same rating decision, the RO also 
increased the evaluation for the veteran's service-connected 
PTSD from 30 percent disabling to 50 percent disabling, 
effective from September 22, 2005, his date of claim.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed left shoulder 
disability.

2.  Sexual dysfunction was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service, nor 
causally related to, or aggravated by, a service-connected 
disability.

3.  A gastrointestinal disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service, nor causally related to, or aggravated by, a 
service-connected disability.


4.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service, nor 
causally related to, or aggravated by, a service-connected 
disability.

5.  Throughout the rating period on appeal, the competent 
clinical evidence of record demonstrates that the veteran's 
PTSD, has been manifested by depression, suicidal thoughts, 
sleep impairment, nightmares, flashbacks, and assigned GAF 
scores of 41, 50, and 60 and has not been shown by competent 
clinical evidence to be more than moderate to serious in 
severity


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Sexual dysfunction was not incurred in, or aggravated by, 
active service, and is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  A gastrointestinal disability was not incurred in, or 
aggravated by, active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

4.  Hypertension was not incurred in, or aggravated by, 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claims for service connection 
for sexual dysfunction, hypertension, a gastrointestinal 
disability, and a left shoulder disability, as well as his 
claim for an increased evaluation for PTSD, VA satisfied its 
duty to notify by means of October 2005 and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any additional evidence in his possession pertaining to the 
claims.  The veteran was also provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date in the event of award of any benefit 
sought.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The March 2006 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record. The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that the veteran has indicated that he is in 
receipt of Social Security disability benefits.  However, a 
copy of the determination granting such benefits or the 
treatment records used in the determination is not of record.  
However, in this particular case, the Board finds that it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Indeed, the Board notes that the 
veteran was advised by the RO of the type of evidence needed 
to substantiate his claims, and of his responsibility to 
identify or submit any evidence he believed to be relevant to 
his claims.  He was also advised that VA would assist him in 
obtaining relevant evidence, including records of other 
Federal agencies.  He has never identified records of SSA as 
being relevant to his claims of service connection for a left 
shoulder disability, sexual dysfunction, a gastrointestinal 
disability, and hypertension or his claim for an increased 
evaluation for PTSD.  
38 U.S.C.A. § 5103A.  Moreover, a December 2005 VA 
compensation and pension examination report reflects that the 
veteran indicated that he went on Social Security Disability 
secondary to his aortic aneurysm and heart. 

The Board has considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, wherein the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  However, the Board believes that, 
pursuant to VCAA, the duty to assist a veteran by obtaining 
records to support his claims still rests upon the veteran 
having identified them as relevant or requesting that VA 
obtain such records.  As the veteran has not done so here 
with respect to these claims, the Board finds that a remand 
to obtain those records is not necessary.  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hypertension, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.



1.  Left Shoulder

The veteran asserts that service connection is warranted for 
a left shoulder disability.  However, for the reasons set 
forth below, the Board finds that a grant of service 
connection is not warranted.

In terms of an in-service injury or disease, the veteran 
indicated on his February 2006 Notice of Disagreement (NOD) 
that he injured his left shoulder during service in an 
accident in which he fell out of a truck traveling at 45 
miles per hour.  However, the Board observes that the 
veteran's service medical records are silent for complaints 
of, or treatment for, a left shoulder disability.  Indeed, it 
is significant to note that on an August 1968 Report of 
Medical History provided in conjunction with the veteran's 
separation examination, the veteran denied a history of a 
painful or trick shoulder, swollen or painful joints, 
arthritis or rheumatism, or a bone, joint, or other 
deformity.  On the corresponding Report of Medical 
Examination, the examiner reported that the veteran's upper 
extremities were normal.

Further, with respect to a current disability, although the 
veteran indicated on his February 2006 NOD that his shoulder 
continuously hurts, there is no objective, clinical evidence 
of record to show that the veteran has complained of, or 
sought treatment for, a current left shoulder disability.  
Further, to the extent that the veteran has indicated that he 
experiences left shoulder pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed left shoulder 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim. 

In conclusion, although the veteran asserts that he has a 
current left shoulder disability that is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current left shoulder disability as a result of 
his service.  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left shoulder disability and the 
claim must be denied.

2.  Sexual Dysfunction, Hypertension, and a Gastrointestinal 
Disability

The veteran asserts that service connection is warranted for 
sexual dysfunction, hypertension and a gastrointestinal 
disability, to include as secondary to service-connected 
PTSD.  With respect to a current disability, the record 
reflects that the veteran has been diagnosed with sexual 
dysfunction (diagnosed as erectile dysfunction), 
hypertension, and a gastrointestinal disability (variously 
diagnosed as diverticulosis of the sigmoid colon and 
gastroesophageal reflux disease).  However, with regard to an 
in-service injury or disease, the veteran's service medical 
records are silent for complaints of, or treatment for sexual 
dysfunction, hypertension (including elevated blood pressure 
readings) and/ or a gastrointestinal disability.  Indeed, it 
is significant to note that on an August 1968 Report of 
Medical History provided in conjunction with the veteran's 
separation examination, the veteran denied a history of high 
or low blood pressure, frequent indigestion, or stomach, 
liver or intestinal trouble.  On the corresponding Report of 
Medical Examination, the examiner reported that the veteran's 
heart, vascular system, genitourinary system, and abdomen and 
viscera were normal.

Moreover, the record establishes that initial diagnosis of 
hypertension (in 2000), a gastrointestinal disability (in 
2003) and sexual dysfunction (in 2005) were all many years 
after the veteran's separation from service.  The Board notes 
that in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of a current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Therefore, in the absence of any 
clinical opinion to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for sexual dysfunction, a gastrointestinal 
disability, and hypertension on a direct incurrence basis.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
hypertension was demonstrated within one year of separation 
from service.  However, the Board notes that there is no 
evidence of record that establishes that hypertension was 
demonstrated within one year of separation from service.  As 
noted above, the first clinical evidence of record of 
hypertension was in 2000, years after the veteran's 
separation from service. Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for hypertension on a presumptive basis.

The Board acknowledges the veteran's contentions that his 
current sexual dysfunction, hypertension, and 
gastrointestinal disability are related to his service-
connected PTSD.   In order to establish service connection on 
a secondary basis the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  The record reflects that the veteran is 
currently service connected for PTSD.  As discussed above, 
the record establishes that the veteran has been diagnosed 
with erectile dysfunction, a gastrointestinal disability, and 
hypertension.  However, the medical evidence of record does 
not establish that such conditions are caused or aggravated 
by the veteran's service-connected PTSD.  In fact, the 
examiner from the veteran's December 2005 VA examination, 
after an examination of the veteran and a review of his 
claims file, opined that with respect to the veteran's sexual 
dysfunction, gastrointestinal disability, and hypertension:

The veteran's medical condition has an 
organic etiology.  The veteran's 
currently service-connected post 
traumatic stress disorder is considered 
in the category of a mental health 
diagnosis.  Although we frequently look 
to find current medical literature to 
indicate and provide a nexus statement 
that medical conditions with an organic 
etiology may be secondarily service 
connected to post traumatic stress 
disorder, we are unable to find any.  All 
medical examiners at this facility are in 
consensus of opinion, that post traumatic 
stress disorder does not give rise to 
this type of condition the veteran is 
claiming....For the reasons stated above, 
it is the opinion of this medical 
examiner that the veteran's 
gastrointestinal condition... hypertension, 
and erectile dysfunction are less likely 
than not due to service connected post 
traumatic stress disorder.

Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's sexual dysfunction, 
gastrointestinal disability, and hypertension were not caused 
by his service-connected PTSD.

There is also no competent clinical evidence of record which 
asserts that the veteran's service-connected PTSD aggravates 
his current sexual dysfunction, gastrointestinal disability, 
and hypertension.  Accordingly, in the absence of any 
evidence to the contrary, the Board concludes that the 
veteran's sexual dysfunction, gastrointestinal disability, 
and hypertension were not aggravated by his service-connected 
PTSD.  Thus, the preponderance of the evidence is against a 
grant of service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
sexual dysfunction, gastrointestinal disability, and 
hypertension are related to service, to include as secondary 
to his service-connected PTSD, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has current sexual dysfunction, 
gastrointestinal disability, or hypertension that are related 
to his active military service on either a direct, secondary, 
or presumptive basis.  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claims.  

Likewise, while it is argued that medical literature is 
supportive of the claims for service connection to the extent 
that it indicates that PTSD can contribute to cardiovascular 
disease, sexual dysfunction, and gastrointestinal problems, 
the Board finds that such generic texts, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for sexual dysfunction, 
gastrointestinal disability, and hypertension and the claims 
must be denied.



2.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See, Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The veteran asserts that an evaluation in excess of 50 
percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, 70 percent 
rating, the  record must show that the veteran experiences 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  However, the Board finds that symptoms 
commensurate with the criteria for the next higher 
evaluation, a 70 percent rating, are not shown by the record.  

In this regard, the record establishes that the veteran's 
mental health was evaluated on numerous occasions between 
September 2005 and March 2006, while the veteran was a 
participant in a VA Substance Abuse Residential 
Rehabilitation Treatment Program and an outpatient VA 
Substance Abuse Treatment Center program, as well as on VA 
examination for compensation and pension purposes in December 
2005.  During this time, examiners described the veteran's 
personal hygiene as appropriate, good, fair, clean, and tidy.  
Examiners also reported that the veteran was alert and 
oriented to time, person, and place, had circumstantial, 
logical, coherent and goal-oriented thought processes, 
relevant, appropriate, normal, and unremarkable thought 
content, and clear, spontaneous, goal-directed, relevant 
speech.  Examiners also reported that the veteran did not 
experience any delusions, auditory or visual hallucinations, 
homicidal thoughts, or obsessive or ritualistic behavior.  It 
was also reported that the veteran denied feeling depressed 
or down, periods of violence, experiencing any panic attacks, 
had normal remote, recent, and immediate short and long term 
memory, and had good impulse control. 
 
However, the record also shows that between 2005 and 2006, 
the veteran complained of experiencing anxiety, sadness, 
depression, mild sleep impairment, decreased concentration, 
nightmares, flashbacks, daily intrusive recollections, 
hypervigilence, and increased startle response.  Examiners 
also reported that the veteran, who on VA examination in 
December 2005 indicated that he had attempted suicide five 
years prior, experienced suicidal thoughts.  However, the 
veteran, on VA examination in December 2005 also indicated 
that while he thought of suicide more often now that he was 
getting older, he did not act on it and did not want to leave 
his son with that legacy.  He also reported that he was not 
suicidal on that day or most days.  Other examiners also 
reported that the veteran denied experiencing suicidal 
ideations and did not have a plan or intent.

With respect to occupational functioning, the record reflects 
that the veteran, who is a college graduate, reported that 
his longest full-time job was 12 years and that his 
employment history included working for Child Protective 
Services, working as a teacher for special education 
children, and working as a "psych tech."  VA outpatient 
treatment records dated in February 2006 reflect that the 
veteran reported that he was working as a teacher on and off.  
The record also reflects that the veteran reported that he 
was retired and was on Social Security Disability due to a 
non-psychiatric physical disability.  It is fully 
acknowledged that the veteran's PTSD impacts his ability to 
work and such impairment is contemplated within the currently 
assigned 50 percent rating.  There is no indication that his 
PTSD renders him unemployable.  See January 2004 VA 
compensation examination report. 

With respect to social functioning, the record reflects that 
the veteran has been married to his wife for over twenty 
years.  However, the record also demonstrates that at times 
the veteran has been separated from his wife but that they 
were going to counseling and were not going to get divorced.  
He also indicated that he had an adult son, with whom he 
lived, and granddaughters with whom he enjoyed going to 
church.  On VA examination in December 2005, the veteran 
reported that his closest friend was J., whom he saw 
approximately two to three times per month.  According to the 
veteran, he would meet J. after 8 o'clock mass and then they 
would go have breakfast together.  The veteran also indicated 
that he had another friend, B., who had been his friend since 
kindergarten and with whom he went to high school and 
college.  He indicated that he saw B. a couple of times per 
month.  The veteran further noted that his hobby was art (the 
subject in which he had his college degree) and that he was 
often occupied with oil paintings for his family and others 
and that it was an outlet to share his love and talents with 
his family. 

The record also establishes that between 2005 and 2006, 
examiners assigned the veteran's symptomology GAF scores of 
41, 50, and 60.  The Board notes that these reported GAF 
scores reflect moderate to serious symptomology.

The Board, in weighing the evidence of record, finds that, 
throughout the rating period on appeal, the veteran's overall 
disability picture, as evidenced by the clinical findings 
outlined above, and his GAF scores, demonstrate no more than 
moderate to serious symptoms, and is most reflective of the 
currently assigned 50 percent evaluation.

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 50 percent for this 
period as it does not more nearly approximate the criteria 
required under Diagnostic Code 9411 for the next higher, 70 
percent evaluation.  The Board observes that the record 
reflects that the veteran has experienced suicidal thoughts.  
However, the record also demonstrates that the veteran has 
indicated that he did not have any intent or plan to act on 
such thoughts.
Further, there is no evidence that the veteran neglects his 
personal appearance and hygiene.  Indeed, as stated above the 
veteran's personal hygiene has been described as appropriate, 
good, fair, clean, and tidy.  Additionally, the evidence does 
not demonstrate that the veteran has experienced spatial 
disorientation, panic attacks, or had obsessional rituals 
that interfered with routine activities, or intermittently 
illogical speech.  Further, the evidence does not demonstrate 
that the veteran displays impaired impulse control or that he 
has difficulty in adapting to stressful circumstances.  
Moreover, although the record demonstrates that the veteran 
experiences depression, it does not establish that such 
condition affects his ability to function independently, 
appropriately, or effectively.  In addition, the record does 
not demonstrate that the veteran is unable to establish and 
maintain effective relationships.  Indeed, as noted above, 
the veteran has been married 20 years, he has a good 
relationship with his son and granddaughters, and has two 
good friends with whom he spends time.  Further, although the 
veteran is retired and receiving Social Security Disability 
benefits, he had a long, prior work history, and he still 
currently teaches on and off.

Therefore, in light of the clinical findings of record, the 
Board concludes that any   social and occupational impairment 
that the veteran experiences is contemplated in the currently 
assigned 50 percent evaluation.  Accordingly, because the 
veteran's disability picture does not more closely 
approximate the criteria for a 70 percent evaluation, the 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).



ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD) is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected PTSD 
is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


